Citation Nr: 1600868	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death, to include whether an August 2005 rating decision that previously denied the claim contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1945 to July 1946.  He died in September 1976.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied entitlement to DIC on the basis that new and material evidence had not been submitted regarding the claim following a previous denial by a final August 2005 rating decision.  

This matter was previously before the Board in April 2015.  At that time, the appellant raised the issue of clear and unmistakable error regarding the August 2005 rating decision.  This matter was remanded to the Agency of Original Jurisdiction (AOJ), so that it could consider the CUE issue in the first instance and afford the appellant due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  There has been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The August 2005 rating decision that denied entitlement to DIC contained an undebatable, outcome-determinative legal error due to a misapplication of the presumption of soundness.

2.  An epileptic seizure was the immediate cause of the Veteran's death.
CONCLUSIONS OF LAW

1.  The criteria for reversal of the August 2005 rating decision on the basis of CUE have been met.  38 U.S.C.A. § 5019A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  Entitlement to DIC based on service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

CUE -August 2005 Rating Decision

Entitlement to DIC was initially denied by an August 2005 rating decision.  The August 2005 rating decision became final when the appellant failed to file a timely notice of disagreement or submit new evidence within one year of notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2015).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  Id.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

There is a three part test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).   

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "[E]ven where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.

In the August 2005 rating decision, the AOJ determined entitlement to DIC was not warranted because service connection for the cause of the Veteran's death had not been established.  The decision noted epilepsy pre-existed service.  The decision also determined there was no evidence that showed epilepsy was aggravated beyond the normal progression of the disease during service.

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310 (West 2014).  Issues involved in a DIC claim are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2015).  Therefore, the Board must make a determination of whether service connection for the cause of the Veteran's death is warranted without regard to the rating decisions that addressed his disabilities prior to his death, including a June 1950 rating decision that severed service connection for epilepsy.

Under the presumption of soundness, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Here, epilepsy was not noted on the Veteran's July 1945 entrance examination.  Therefore, the presumption of soundness attaches.

Since 1943, VA law and regulation has placed the burden on VA to show not only that a condition clearly and unmistakably pre-existed service, but also that the pre-existing disease or injury was clearly and unmistakably not aggravated by service to deny service connection when the presumption of soundness attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.  On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, it undebatable that the August 2005 rating decision that denied entitlement to DIC failed to employ the burden-shifting framework for the presumption of soundness.  In fact, the decision did not even acknowledge the presumption of soundness or make a determination as to whether epilepsy was noted upon entry to active service.  The AOJ made a proper determination under the preexistence prong of the presumption of soundness by discussing the evidence that showed the Veteran's condition preexisted service, but it did not analyze whether there was clear and unmistakable evidence that epilepsy was not aggravated during service.  Instead, the AOJ erroneously analyzed whether the presumption of aggravation had been rebutted, which only applies if a condition is noted upon entry to service, incorrectly placing the burden on the Veteran to show epilepsy increased in severity during service.  See Wagner, 370 F.3d at 1096.

Although there was plausible evidentiary basis to meet the clear and unmistakable standard with respect to whether epilepsy pre-existed service, there was no evidence at the time of the August 2005 rating decision that clearly and unmistakably showed epilepsy was not aggravated during service.  To the contrary, the Veteran was hospitalized with epileptic seizures during service and was eventually separated from service due to the severity of the disability.  In contrast, several of the Veteran's close family members, including his brother and sister, provided statements under oath during a field examination that indicated they had never seen the Veteran have an epileptic episode prior to his entry into active service.  Even the family members that suggested the condition may have existed prior to service only acknowledged one possible epileptic episode prior to service.  

The Veteran's service treatment records show he had at least three epileptic episodes in less than a year of service.  A June 1948 VA examination report indicated the symptoms of the Veteran's epilepsy were "ill-defined," but the examining physician conceded the true nature of the symptoms could only be known through observation and did not provide an opinion as to whether the Veteran's condition was clearly and unmistakably not aggravated during service. 

 Other evidence of record shows the Veteran was essentially unemployable at his separation from service due to the severity of his condition.  Thus, the evidence at the time of the August 2005 rating decision did not show that epilepsy was clearly and unmistakably not aggravated during service, and the presumption of soundness was not rebutted.  As such, the August 2005 rating decision was the product of CUE.  Accordingly, reversal of the decision is warranted due to clear and unmistakable error.

Entitlement to DIC

When any veteran dies from a service-connected disability, the veteran's surviving spouse is entitled to DIC.  38 U.S.C.A. § 1310 (West 2014).  A death will be considered to result from a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

An epileptic seizure was noted as the immediate cause of death on the Veteran's death certificate.  As outlined above, the presumption of soundness has not been rebutted with respect to epilepsy.  Thus, entitlement to DIC on the basis of service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


ORDER

The August 2005 rating decision is reversed on the grounds of clear and unmistakable error, and entitlement to DIC on the basis of service connection for the cause of the Veteran's death is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


